Citation Nr: 1549324	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  14-12 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for residuals of a ligamentous injury of the left ankle, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for residuals of a right ankle sprain, currently evaluated as 20 percent disabling.  

4.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


(The issue of entitlement to a waiver of an overpayment of VA benefits awarded under 38 U.S.C. Chapter 31 is the subject of a separate appellate decision under a different docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to September 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in January 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  By such action, the RO denied entitlement to various VA benefits, other than those identified on the title page of this document, and while the record reflects that the Veteran submitted a timely notice of disagreement as to those matters, he elected not to perfect an appeal relating thereto.  Accordingly, only those matters referenced on the title page are within the Board's appellate jurisdiction for review.  

In his substantive appeal filed in April 2014, the Veteran did not request a hearing before the Board, although he noted that he had discussed his ankle disorders at the time of a recent hearing.  The record indicates that he had previously sought an RO hearing as to an unrelated matter involving a proposed reduction of a rating for his service-connected thumb disorder.  The record reflects that such hearing was scheduled to occur in May 2013, but the transcript of that hearing is not of record.  An electronic message in May 2014 from the RO employee who was to conduct that hearing indicates that it was his best recollection that the Veteran had failed to appear for that hearing.  The Veteran's representative in May 2014 communications with the RO are to the effect that the May 2013 hearing regarding the proposed reduction in the thumb rating occurred as scheduled, but that the Veteran's ankles would not have been discussed at such hearing, given its intended purpose.  On the basis of the foregoing, no RO hearing as to any certified issue is shown and no request for any other hearing, either before the RO or the Board, remains pending.   

During the course of the instant appeal, the RO by its rating decision of March 2014, the rating assigned for the Veteran's service-connected right ankle sprain was increased from 10 percent to 20 percent, effective from the date of receipt of the Veteran's claim in September 2011.  This matter was certified to the Board in May 2014, following which additional evidence was made a part of the record and for which the Veteran has submitted a waiver of initial consideration by the RO.  

Pursuant to his specific request in May 2014, the issue of the Veteran's entitlement to service connection for PTSD is expanded to include all acquired psychiatric disorders, to include a major depressive disorder, as diagnosed during the period in which his claim has been pending.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

A claim for increased evaluation includes a claim for a finding of TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran submitted a claim for TDIU in February 2015 and specifically cited the service-connected ankle disabilities on appeal here as the conditions affecting his ability to work.  As such, the issue of TDIU is currently before the Board as part of the claims for a higher evaluation 

The issues of entitlement to service connection for an acquired psychiatric disorder, inclusive of PTSD and major depressive disorder, and entitlement to TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected left ankle disorder is manifested by a marked limitation of motion, pain, and functional loss, but without a showing of ankylosis, malunion of the os calcis or astragalus, or evidence of an astragalectomy.  

2.  The Veteran's service-connected right ankle disorder is manifested by a marked limitation of motion, pain, and functional loss, but without a showing of ankylosis, malunion of the os calcis or astragalus, or evidence of an astragalectomy.

3.  The schedular criteria for evaluation of the Veteran's ankle disorders are adequate for evaluation of all pertinent symptoms and manifestations and for compensation of the Veteran for the level of impairment shown.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 20 for residuals of a ligamentous injury of the left ankle have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5271 (2015). 

2.  The criteria for the assignment of a rating in excess of 20 for residuals of a right ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5271 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notification obligation in this case was accomplished by way of RO letters, dated in November 2011 and March 2012, to the Veteran, addressing the claims for increase herein at issue.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In light of the foregoing, and in the absence of any allegation of prejudice by the Veteran, the Board cannot conclude that any defect in the timing or substance of the notice provided affected the essential fairness of the adjudication, with resulting prejudice to the Veteran. 

VA has also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case. The record includes the Veteran's service treatment and personnel records, which are limited and subject to a formal finding as to their unavailability in part, in addition to a various medical examination and treatment reports compiled by VA and the Social Security Administration during postservice years.  It further includes the Veteran's written statements and those of his representative regarding the issues in question.  Moreover, the Veteran has not made the RO or Board aware of any additional evidence that needs to be obtained in order to decide fairly the claims herein addressed on their merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 

The Board takes specific notice that the companion appeal of the Veteran entails a claim for waiver of an overpayment of VA benefits awarded him for a program of vocational rehabilitation in which he was participating during 2012.  His vocational rehabilitation file and counseling subfolder are not now of record, but payment data of record disclose that initial entitlement to Chapter 31 benefits was established in or about May 2004.  Because that entitlement determination preceded the claims for increase herein at issue which were filed in September 2011 by so many years, the medical and vocational evidence developed prior to May 2004 as to the feasibility of pursuit of a program of vocational rehabilitation is well beyond the scope of the claims now at issue.  Thus, the need to remand this matter to obtain such records is obviated.  

The record indicates that VA has afforded the Veteran a VA medical examination in December 2012 in order to ascertain the nature and severity of the disabilities in question.  The record further indicates that a VA medical opinion was obtained in March 2014 relating to the inter-relationship between the Veteran's left ankle disorder and a leg length discrepancy, but it is noted that the Veteran did not perfect an appeal as to the question of secondary service connection for a leg length discrepancy and that matter is not otherwise before the Board.  The VA examination in December 2012 produced detailed clinical findings as to the nature and severity of the Veteran's service-connected bilateral ankle disorder.  That examination report and the record as a whole are found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issues presented.  As such, 

further development action relative to the disabilities herein at issue is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations. 

Legal Authority Governing Claims for Increased Ratings

Disability ratings are intended to compensate impairment in earnings capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 25 (1994).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), it was held that "staged ratings are appropriate for an increased-rating claim when the factual findings shown distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings." 

Analysis

In this instance, service connection for residuals of a ligamentous injury of the left ankle was established by rating action in December 1985.  At that time, a 0 percent evaluation was assigned therefor under DC 5271.  That rating was increased under DC 5271 to 20 percent by rating action in April 2004.  Service connection for residuals of a right ankle sprain was granted by the RO through its rating decision of October 2004, when a 10 percent rating was assigned under DC 5271.  That evaluation was increased to 20 percent under DC 5271 during the course of the instant appeal through rating action in March 2014, with that 20 percent rating be made effective from the date of receipt by VA in September 2011 of the Veteran's claim for increase.  

In connection with his pending claims for increase, the Veteran indicates that higher ratings are warranted for each ankle on the basis of limitation of motion and associated pain and swelling.  He reports that he needs to use a cane in order to ambulate based on the severity of his ankle disorders and that his ability to work in adversely affected by the symptoms described above, as well as weakness, fatigue, and painful motion.  

Under DC 5271, moderate limitation of motion of the ankle is rated 10 percent disabling, whereas marked limitation of motion warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, DC 5271.  The average normal range of motion of the ankle is from 20 degrees of dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2015). 

Under DC 5270, a 20 percent rating is warranted for ankylosis of the ankle in plantar flexion less than 30 degrees; ankylosis in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees warrants a 30 percent rating.  Ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with an abduction, adduction, inversion or eversion deformity, warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 5270.

Assignment of a disability rating for a musculoskeletal disorder renders it necessary at times to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015), the rating for an orthopedic disorder must reflect functional limitation which is due to pain, as supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  That notwithstanding, consideration of pain and functional loss, as noted in DeLuca, is not required with respect to those DCs where the basis for rating is limitation of motion.  See Johnson  v. Brown, 9 Vet. App. 7, 11 (1996). 

In this instance, the record as it has been developed denotes that the Veteran is in receipt of the highest schedular evaluation available under DC 5271 on the basis of a marked limitation of motion of each ankle.  Findings from the VA examination conducted in late 2012 and throughout the record are consistent with a marked limitation of motion of each ankle, that is limiting in terms of the Veteran's ability to ambulate.  There is evidence of use of a cane to assist with ambulation, but its use is but occasional, as indicated by the examiner from the Social Security Administration in November 2012.  However, the record fails to indicate that ankylosis of either ankle or the subastragalar or tarsal joint is or has been present or that there is or has been malunion of the os calcis or astragalus with deformity or evidence of a prior astgragalectomy.  Moreover, the VA examiner in 2012 concluded that it was not demonstrated that there was functional impairment of either ankle such that no effective function remained other than that which would be equally well served by an amputation with use of a prosthesis.  

It, too, is noted that the record documents the existence of pain and functional loss comprised chiefly of a reduction in movement, weakened movement, pain on movement, and swelling.  It further demonstrates that there is diminished muscle strength on the right and left, with some joint instability and laxity on the left side.  Most X-rays do not identify arthritis of either ankle, although an Administrative Law Judge of the Social Security Administration in denying the Veteran's claim for disability benefits in November 2013 conceded its presence.  However, ankylosis is not demonstrated by the record, such as might warrant the assignment of higher ratings than 20 percent, nor is there shown to be a basis upon which to assign any separate rating under 38 C.F.R. § 4.71a, DCs 5270, 5272-5274.  Additionally, as noted above, pain and functional loss are not for consideration where the basis of rating is limitation of motion, as in this case.  Lastly, the Veteran's leg length discrepancy is not shown by the competent evidence on file to be a manifestation of either ankle disorder, and thus, rating under DC 5275 is not warranted.  Notice is taken that the Veteran himself indicates that his leg length discrepancy is part and parcel of his left ankle disorder, but it is not shown that the Veteran is in possession of the medical knowledge or training as to render competent his opinion that his leg length discrepancy is a manifestation of his service-connected ankle disorder(s).  See Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The criteria of DC 5271 are found to be those which most completely encompass the primary manifestation of each ankle, limitation of motion, and in this instance, the highest schedular evaluation has already been assigned for each ankle disorder under DC 5271.  Certainly, the Veteran is competent to offer testimony, be it written or otherwise, as to the symptoms he experiences and the degree to which he is impaired by those symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005), However, that testimony is not borne out by the accumulated evidence, which as stated above, does not identify ankylosis or other manifestations warranting higher or separate ratings for either disability in question.  

In all, the Board finds that while the Veteran's complaints of increased severity are not inherently incredible, they are largely unsubstantiated by the data recorded on examination or through outpatient medical treatment. As a preponderance of the evidence is against entitlement to ratings in excess of 20 percent for either ankle disability throughout the period in question, denial of the claims presented is necessary.  See 38 U.S.C.A. § 5107(b); Hart, supra; Ortiz v. Principi, 274 F.3d 1361, 1364-1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Extraschedular Consideration

A determination of whether the claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is required, and this is a three-step inquiry.  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  To do this, the Board or the RO must determine if the criteria found in the rating schedule reasonably describes the claimant's disability level and symptomatology.  If this is the case, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required. 

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  If the Board determines that the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred for completion of the third step--to determine whether, to accord justice, an extraschedular rating must be assigned.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this instance, the Veteran's service connected ankle disorders entail limited motion, as well as pain, swelling or self-described knots, weakness, painful motion, instability, and a gait disturbance.  These symptoms and manifestations are clearly accounted for under the applicable DCs discussed above to the extent permitted by law.  See also 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, Johnson, supra.  There is otherwise no indication in the record that the pertinent DC fails to describe adequately or contemplate the current disability level of these disorders within the confines of existing law or regulation.  The Veteran presents a tabulation and other evidence prepared by his former employer from April to June 2015 regarding the number of hours worked and earnings, but without any indication as to why hours or earnings were reduced during certain periods.  That same employer noted employment of the Veteran for a three-month period in 2014 and indicated in a separate report that the Veteran discontinued working due to both back and ankle disorders.  That being the case, the question of extraschedular consideration need not proceed further, as there exists no basis for the assignment of any extraschedular rating for the disabilities at issue. Thun, supra. 

The Board has also considered whether there is a collective effect involving the Veteran's other service connected disabilities acting with the ankle disabilities on appeal gives rise to a referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  As such, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. 


ORDER

A rating in excess of 20 percent for residuals of a ligamentous injury of the left ankle is denied. 

A rating in excess of 20 percent for residuals of a right ankle sprain is denied. 

REMAND

By this appeal, the Veteran also seeks service connection for PTSD or other acquired psychiatric disorder, including but not limited to a major depressive disorder.  He alleges VA has failed to meet its obligation as part of its duty to assist him by affording him with a VA examination, noting that PTSD and other disorders have been diagnosed and treated by VA for some time and that he was subject to a stressor involving the threat of personal assault while serving in Lakenheath, England, as a perimeter guard.  

The record as developed to date identifies diagnoses of major depressive disorder, depression, and/or PTSD dating to 2005 and continuing in many of the successive years through 2015.  It also appears that the RO has attempted to obtain information through internal channels as to terrorist acts committed in or near Lakenheath, England, during the period in which the Veteran was stationed there, but evidence as to any threats of terrorist activity does not appear to have been sought or obtained, despite the Veteran's account that he was subject to a threat of terrorist acts.  

Under 38 C.F.R. § 3.304(f), if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  For purposes of this paragraph, ''fear of hostile military or terrorist activity'' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The Board takes note that the RO has entered formal determinations as to the unavailability of a portion of the Veteran's service treatment records and as to the insufficiency of the evidence to undertake research for verification of the claimed stressor.  Notice, too, is taken that when service treatment records are unavailable, there exists a heightened duty on the part of VA, including the Board, to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule." See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); accord Russo v. Brown, 9 Vet. App. 46, 51 (1996) (explaining that precedent does "not establish a heightened 'benefit of the doubt,' only a heightened duty of the Board to consider applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when medical records have been destroyed"). 

On the basis of the foregoing, further actions to obtain clarifying data from the Veteran as to his possible inservice stressors leading to PTSD, as well as efforts to verify same and affording him a VA examination are found to be in order for compliance with VA's duty to assist.  

The decision on the issue of entitlement to service connection for a psychiatric disability may impact upon the Veteran's claim for TDIU.  Therefore, the Board finds these issues to be inextricably intertwined and the Board must defer adjudication of the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  The Veteran and his representative should be contacted in writing and afforded one last opportunity to provide any additional information regarding the details (who, what, when, where, and how) as to those claimed inservice stressors leading to the onset of his PTSD and/or fear of hostile military action.  As well, they should be advised to present any evidence in support of the Veteran's combat involvement or stressor/fear of hostile military attack, including but not limited any available corroborating lay or other evidence.  An appropriate period of time should then be permitted for a response.

2.  Thereafter, undertake all needed research and fact-finding with respect to the Veteran's claimed stressors and/or fear of hostile military attack in an effort to verify each, including but not limited to obtaining data from the service department or other body, or contemporaneously compiled accounts, and contact the U.S. Army and Joint Services Records Research Center (USAJSRRC) with a request that an attempt be made to corroborate the Veteran's alleged PTSD stressor(s) and the occurrence of hostile military attacks or threat thereof during the period in question.  If additional information from the Veteran is found by the USJSRRC to be needed to conduct meaningful research, such information must be sought by the AOJ from the Veteran.  If the Veteran does not then respond, no further input from the USJSRRC need be sought. 

3.  Obtain for inclusion in the Veteran's claims folder all pertinent VA treatment records not already on file, in addition to all pertinent Chapter 31 files.  

4.  Thereafter, afford the Veteran a VA examination in order to ascertain whether any currently indicated acquired psychiatric disorder, including PTSD and major depressive disorder, is related to an inservice stressor or military service.  The AOJ should inform the VA examiner in advance of such examination of each verified inservice stressor and forward the claims folder to that examiner for his/her review.  The psychiatric examiner should then undertake a review of the Veteran's history and current complaints, as well as a comprehensive mental status evaluation and any tests deemed as necessary. 

Following review of the claims file and examination of the Veteran, the examiner should provide medical opinions as to the following, providing a complete rationale for each opinion offered:

(a)  If PTSD is diagnosed, the examiner should identify the specific stressors upon which the diagnosis is based and explain whether the claimed stressors are related to the Veteran's fear of inservice hostile military or terrorist activity, and whether the Veteran's symptoms are related to the claimed stressor(s) or any diagnosed PTSD. 

(b)  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated acquired psychiatric disorder, other than PTSD, is related to the Veteran's service.

The examiner should set forth a complete rationale for all opinions expressed and conclusions reached.

5.  Take all appropriate action to develop the TDIU claim. 

6.  Lastly, adjudicate the claims of service connection for a psychiatric disorder and TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period in which to respond, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


